FILE COPY




                                     COURT OF APPEALS
                                 SEVENTH DISTRICT OF TEXAS
                                        AMARILLO

                                                   MANDATE
THE STATE OF TEXAS

         To the 64th District Court of Hale County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on December 23, 2014, the
cause upon appeal to revise or reverse your judgment between

Brunita Lilly Frausto

v.   No. 07-14-00382-CR        And     Trial Court No. A17707-0807

The State of Texas

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated December 23, 2014, it is ordered,
adjudged and decreed that this appeal is dismissed.

        Inasmuch as this is an appeal in forma pauperis, no costs beyond those that
have been paid are adjudged.

        It is further ordered, adjudged and decreed that inasmuch as the appeal is
dismissed at the appellant’s request, no motion for rehearing will be entertained, and
our mandate will issue forthwith.

         It is further ordered that this decision be certified below for observance.

                                                         oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for the
Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed and
executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at the City of
Amarillo on December 23, 2014.




                                                                          Vivian Long
                                                                          VIVIAN LONG, CLERK